Citation Nr: 9917499	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision by the Buffalo, New York RO that increased the 
rating for the veteran's service-connected psychiatric 
disorder from 50 percent to 70 percent.  This case was before 
the Board in December 1997 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for anxiety 
neurosis has been obtained by the RO.

2.  The veteran's service-connected anxiety neurosis is 
productive of no more than severe social and industrial 
impairment.

3.  The veteran's service-connected anxiety neurosis is 
productive of no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; and difficulty in adapting to stressful 
circumstances (including work or worklike setting).


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the 
veteran's service-connected anxiety neurosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Code 9400 (1996); 38 C.F.R. § 4.130, Code 9400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1994, the veteran filed a claim for an increased 
rating for his service-connected anxiety neurosis with panic 
attacks and Valium dependence with associated impotency, 
evaluated as 50 percent disabling.  In support of his claim, 
the veteran submitted a December 1993 treatment report from 
St. Joseph Hospital that notes a history of "significant 
anxiety" and a May 1994 letter from Dr. Balu, the veteran's 
private physician, that notes a diagnosis of severe 
generalized anxiety disorder.

A June 1994 VA examination report notes the veteran's 
complaints of feeling shaky, hyperventilating and having 
panic attacks about every other night.  He denied any 
depressive symptoms, manic symptoms, or clear-cut phobias.  
The veteran reported retiring from his own construction 
business 10 years ago because of back problems.  Examination 
revealed that the veteran was well groomed and well dressed.  
Mood and affect were quiet, euthymic and appropriate.  The 
veteran was occasionally somewhat suspicious.  There was no 
clear-cut delusions or hallucinations.  Thought processes 
were coherent and goal-directed.  The veteran was oriented to 
time, place and person.  Cognitive functions were normal; 
insight and judgment were fair.  Assessment included panic 
disorder.  The examiner stated that the veteran had "a 
longtime anxiety and panic disorder."

In March 1995, the RO granted an increased rating of 70 
percent for the veteran's service-connected psychiatric 
disorder.  The veteran continued his appeal.

In August 1995, the RO received VA treatment records dated 
from 1994 to 1995.  These records are negative for treatment 
for a psychiatric disorder.

Pursuant to the Board's December 1997 Remand, the RO obtained 
VA treatment records dated from 1995 to 1998.  These 
treatment records note that the veteran was seen on several 
occasions with psychiatric complaints.  Specifically, a 
November 1995 treatment record notes that the veteran was 
still very anxious after a recent hospitalization.  His 
social and industrial adaptability was noted to be poor.  The 
examiner noted that the veteran isolates himself because he 
gets panicky around people.  A February 1996 treatment record 
notes that the veteran was seen with complaints of increased 
stress.  He referred to problems with his grandchildren.  
Diagnosis was generalized anxiety disorder.  A July 1996 
treatment record notes that the veteran offered no 
complaints.  His wife reported that he was doing fine.  The 
veteran discussed his daily routines and interests with the 
examiner.  Diagnosis was generalized anxiety disorder.  A 
November 1996 treatment record notes an assessment of 
generalized anxiety disorder; it was noted that the veteran 
related very well during the session.  A February 1997 
treatment record notes that the veteran was doing "pretty 
well" and had no new symptoms.  Examination revealed that 
the veteran was well groomed and well dressed.  Speech was 
coherent and fluent.  The veteran was mildly excitable.  
Diagnosis was generalized anxiety disorder.  An April 1998 
treatment record notes that the veteran continued to do well.  
He was in no acute distress and his medication was helping.  
Diagnosis was generalized anxiety disorder.

A December 1998 VA examination report notes that the veteran 
has never been hospitalized in a psychiatric unit, and has 
never been suicidal or homicidal.  The veteran reported that 
he has never liked crowds; however, he believed that prior to 
his stroke five years ago (when he had better motor 
functioning) he could have gone into a crowded supermarket.  
He further reported that he "reluctantly" goes to church on 
occasion.  The veteran indicated that he has been married to 
his wife since 1945 and they have three daughters; he further 
indicated that he retired from his own construction business 
12 years ago.  On mental status examination, it was noted 
that the veteran was casually dressed with somewhat of an 
unkempt appearance.  He was cooperative with and attentive to 
the examiner.  He had adequate eye contact.  He was alert, 
and oriented to time, place and person.  He showed no obvious 
psychomotor agitation.  It was noted that the veteran 
generally had some slow movements, possibly due to physical 
problems.  Speech was spontaneous and of adequate volume.  
Affect appeared to be generally euthymic.  Thought content 
showed no delusional features and was generally sparse for 
the most part; the veteran did not have many specific details 
about himself.  The veteran did not appear to be responding 
to any internal stimuli.  The veteran appeared to be of low 
average intellectual endowment; he appeared to have limited 
insight into his condition.  Judgment was fair at best.  The 
examiner stated that "[t]he effect [the veteran's] anxiety 
problem had on his occupational adaptability appears to have 
been more of a factor when he first left service and was 
unable to return to [the job he had prior to service]."  The 
examiner further stated that "[t]he effect that [the 
veteran's] anxiety condition has had on his social 
adaptability is difficult to say with any certainty."  The 
examiner stated that the veteran's "ability to interact with 
me today did not seem to be impaired by any underlying 
anxiety problems."  The examiner reported a GAF of 65, "as 
[the veteran] has been having mild psychological functioning 
problems due to occasional panic anxiety type features."  
Diagnosis included generalized anxiety disorder with mild 
panic features and some agoraphobic tendencies.

Other evidence of record includes statements received from 
the veteran March 1999, in which he describes frequent 
sleeplessness and episodes of hyperventilating.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski , 2 Vet. App. 629 (1992).  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.  However, on the 
basis of the entire record, the Board finds that an increase 
is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board has reviewed the veteran's claim for an increased 
evaluation for his service-connected psychiatric disorder in 
light of the history of the disability; however, where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  At the 
time the veteran filed his claim for an increased rating, his 
service-connected psychiatric disorder was evaluated under 
38 C.F.R. § 4.132 as in effect prior to November 7, 1996.  
Diagnostic Code 9400 (generalized anxiety disorder) and other 
codes pertaining to psychoneurotic disorders provide for a 70 
percent rating when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when (a) the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community or, (b) when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral process associated with almost daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy result in a profound retreat from mature 
behavior or, (c) the veteran is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(1998).  The revised rating criteria provides that 
generalized anxiety disorder (Code 9400), as well as other 
mental disorders, are to be assigned a 70 percent rating when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998). 

As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's psychiatric 
disorder in and of itself produces more than a severe (70 
percent) degree of industrial impairment.  Although the 
veteran has not maintained full-time employment since 
approximately 1985, he cited back problems (rather than his 
psychiatric disorder) as the reason for his retirement.  In 
addition, the record demonstrates that when VA examined the 
veteran in December 1998, the examiner stated, essentially, 
that the veteran's anxiety disorder currently does not have a 
significant effect on his occupational adaptability.  Thus, 
it is clearly shown that the veteran is not demonstrably 
unable to obtain or retain employment as a result of the 
service connected psychiatric disability, but would also be 
contrary to a finding of unemployability under 38 C.F.R. 
§ 4.16(c), as in effect prior to November 7, 1996.  

With regard to social impairment, such is significant to the 
rating process only to the extent that it affects industrial 
impairment.  38 C.F.R. § 4.129 (prior to November 7, 1996); 
38 C.F.R. § 4.126 (since November 7, 1996).  Even so, the 
evidence shows that such is no more than severe in degree.  
The record demonstrates that when VA examined the veteran in 
December 1998, he indicated that he has been married to his 
wife for over fifty years.  Although he does so reluctantly, 
he occasionally attends church.  The examiner stated that 
during the examination, the veteran's ability to interact did 
not seem to be impaired by any underlying anxiety problems.  
The examiner described the veteran's symptoms as only mild 
with a GAF score of 65.  According to the American 
Psychiatric Associations DSM-IV, a score between 70 and 61 
contemplates mild symptoms or some difficulty in social, 
occupational or school functioning, but generally the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  Clearly, such findings would 
not reflect either social isolation, or totally 
incapacitating symptoms bordering on gross repudiation of 
reality.  Since the level of disability does not approach any 
of the three requirements for a 100 percent schedular rating 
under Diagnostic Code 9400, a higher rating is not warranted 
under the old criteria.  

With respect to the new rating criteria, the Board notes that 
recent medical evidence, including the 1998 VA psychiatric 
examination, does not demonstrate that the veteran's anxiety 
neurosis has resulted in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A December 1998 VA examination report notes no evidence of 
suicidal or homicidal ideation.  Speech was spontaneous and 
thought content showed no delusional features.  The veteran 
was oriented to time, place and person.  The 1998 VA 
examination report notes that the veteran was somewhat 
unkempt, judgment was fair at best, and the veteran had some 
agoraphobic tendencies; however, his service-connected 
anxiety neurosis itself is productive of no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  His psychiatric impairment 
does not exceed that for a 70 percent evaluation under the 
new rating criteria.  Again reference must be made to the GAF 
assessments as discussed above which weigh heavily against a 
rating in excess of 70 percent.  Consequently, the Board 
finds that an increased rating is not warranted under the new 
criteria.  38 C.F.R. § 4.130, Code 9400 (1998).

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
anxiety neurosis is no more than 70 percent disabling under 
either the old or new regulations concerning ratings for 
psychiatric disorders.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to an increased rating for anxiety neurosis is 
denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

